SUMMARY ORDER

AFTER ARGUMENT AND UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Nance and Gerhard Hutter appeal from a decision of the United States District Court for the District of Connecticut (Dominic J. Squatrito, Judge) denying their motion to disqualify United States Bankruptcy Judge Alan H.W. Shiff. Appellants contend that Chief Judge Shiff displayed bias against them and favored the trustee during the resolution of their bankruptcy petition. In addition, Appellants request that this Court set aside several orders issued by the bankruptcy court including orders authorizing the sale of their marital residence and distributing proceeds of that sale.
We have considered all of appellants’ contentions in this appeal and substantially for the reasons stated the ruling of the District Court filed April 4, 2001, Hutter v. *81Coan, No. 3:98-1156, Slip Op. at 1 (D.Conn Apr. 4, 2001), we find Appellants’ arguments to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.